Moses, C. J.,
concurred and filed the following separate opinion:
Moses, C. J. No exception having been taken to the charge, the motion for a new trial was one exclusively for the presiding Judge, to be determined by his view of the duty of the jury in regard to the facts and the application of the law as expounded by him. The propriety of the verdict, both as to the party in whose favor it was rendered and the amount, were elements necessarily entering into his consideration of the motion.
The very earnest and ingenious argument of the learned counsel for the appellant, while it fails to impress us with his conviction that the refusal of the presiding Judge resulted from a belief of his want of authority to grant a new trial on the grounds that the verdict was against the evidence, and excessive in amount, has induced me to examine with much care if the position is well founded. So far from finding anything to justify it, the whole current of his opinion conclusively shows that, recognizing his authority, he refuses to disturb the verdict because, as he says, although not able to “discover the evidence upon which the jury found gross negligence, if negligence of any degree; but there was testimony sufficient to go to the jury, and upon it they have found the verdict before us, and I am not prepared to say it is without evidence to support it.” In fact, he premises his opinion with the following *202language :• “I have been strongly inclined to grant a new trial in this case, as the verdict of the jury is very far from commending itself to my approval. But, after hearing the argument, my opinion has been modified, not as to the merits, but as to the propriety of my applying the remedy asked for.”
Where there is no averment of error of law in the charge, of the Circuit Judge, or in the refusal on request to charge, this Court has no power to order a new trial. In addition to what has been said in the opinion of my associate in regard to’ the motion in arrest of judgment, as affected by the provisions of the Code, I will only add that the case of Corbin vs. City Council of Charleston (15 Rich., 209,) decides the very point, by holding that objections which might have been fatal to the plaintiff, if made upon demurrer, are cured by the verdict.